          Case 6:19-cv-00532-ADA Document 69 Filed 06/08/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


UNILOC 2017 LLC,                                  §
             Plaintiff                            §
                                                  §          W-19-CV-00532-ADA
-v-                                               §
                                                  §
APPLE INC.,                                       §
                   Defendant                      §


                              CLAIM CONSTRUCTION ORDER

       The Court held the Markman hearing on May 15, 2020, during which, the Court orally

provided the below claim constructions. The Court now enters those claim constructions.


                            Term                                          Construction
“known [acceptable/unacceptable]      configurations   for     the Plain-and-ordinary      meaning,
electronic device”                                                 wherein      “known”       means
                                                                   “previously determined”
“at least one of a list of known acceptable configurations for the Plain-and-ordinary meaning
electronic device and a list of known unacceptable configurations
for the electronic device”


The Court will enter its memorandum in support of these claim constructions shortly.



SIGNED this 8th day of June, 2020.




                                       ALAN D ALBRIGHT
                                       UNITED STATES DISTRICT JUDGE
